Citation Nr: 1801665	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin disability, claimed as shingles, as secondary to service-connected thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2016, the Veteran presented testimony before the undersigned.  A transcript of the hearing is associated with the file.

During the October 2016 hearing, it appears the Veteran was raising a claim for service connection for lupus.  The Board observes that an unappealed November 2011 rating decision denied this issue.  As such it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

Finally, the Veteran and her representative referenced an article during the hearing that does not appear to be associated with the claims file.  Indeed, they noted that the article indicated that, when an individual has cancer, there is a greater chance of developing shingles.  See page 6, Hearing Transcript.  As noted, this article does not appear to be associated with the file.  The Board finds, however, a remand to the AOJ in order to obtain the article is unnecessary and would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").


FINDING OF FACT

The Veteran's skin disability, shingles, is not shown to be causally related to or aggravated by her service-connected thyroid disability.
CONCLUSION OF LAW

The criteria for service connection for a skin disability, shingles, as secondary to the service-connected thyroid disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran contends that her service-connected thyroid disability has caused or aggravated her skin disability, characterized as shingles.  In a September 2012 statement in support of her claim, her May 2013 notice of disagreement; as well as her October 2016 testimony, the Veteran made these contentions.  She has not contended, and the evidence does not suggest, that shingles or its residuals had its onset during or as a result of service, or that it may be so presumed.

The post-service treatment records document diagnosis and treatment for shingles in 2008; however the claimed disorder has been shown to have resolved.  There is no indication that the Veteran experiences any residuals from shingles.  

During the September 2012 VA examination, the examiner reviewed the records and stated primary infection vice reactivation infection, can occur in immunocompromised patients.  He also stated there was a gap of approximately 26 years between the treatment for the thyroid condition and the outbreak of shingles.  The examiner noted that this time gap leads him to conclude that the thyroid cancer and its treatment did not directly cause the stress that reactivated the zoster virus. He stated, in addition, the Veteran was diagnosed with Lupus and was on large doses of steroids and other immunosuppressives which could lower her immunity and render her vulnerable to direct primary infection with zoster.  The examiner stated the claimed condition is less likely than not proximately due to or the result of the service connected condition.  

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection. Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 states that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The Veteran and her representative have also provided opinions as to the causal relationship between the shingles and thyroid disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to her service-connected thyroid disability, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Neither the Veteran nor her representative has indicated any specialized medical knowledge from which they based their opinions.  The Board finds such lay statements are not competent or probative as to the etiology of the claimed shingles or residuals. 

The Board finds that the September 2012 VA examination is the most competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner further demonstrated the greatest knowledge of the Veteran's specific condition and medical interplay between the claimed shingles and residuals and her actually service-connected disability of thyroid disability.  Consequently, the Board assigns the greatest probative value to that opinion.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a skin disability, shingles, as secondary to her service-connected thyroid disability, is denied.


ORDER

Service connection for a skin disability, claimed as shingles, as secondary to service-connected thyroid disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


